Exhibit 10.1

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

1.         Purpose. The purpose of the Change Healthcare Inc. 2019 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel, and to
provide a means whereby directors, officers, employees, consultants, and
advisors of the Company and the other members of the Company Group can acquire
and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company Group and aligning their interests with those of the Company’s
stockholders.

2.         Definitions. The following definitions shall be applicable throughout
the Plan.

(a)       “Absolute Share Limit” has the meaning given to such term in
Section 5(b) of the Plan.

(b)       “Adjustment Event” has the meaning given to such term in Section 11(a)
of the Plan.

(c)       “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract, or otherwise.

(d)       “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award and Other Cash-Based Award
granted under the Plan.

(e)       “Award Agreement” means the document or documents by which each Award
(other than an Other Cash-Based Award) is evidenced, which may be in written or
electronic form.

(f)       “Board” means the Board of Directors of the Company.

(g)       “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment, severance
or consulting agreement between the Participant and the Service Recipient in
effect at the time of such Termination, or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of “Cause”
contained therein), the Participant’s (A) willful neglect in the performance of
the Participant’s duties for the Service Recipient or willful or repeated
failure or refusal to perform such duties; (B) engagement in conduct in
connection with the Participant’s employment or service with the Service
Recipient, which results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (C) conviction of, or plea of guilty or no
contest to (I) any felony or (II) any other crime that results in, or could
reasonably be expected to result in,



--------------------------------------------------------------------------------

material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (D) material violation of the written
policies of the Service Recipient, including, but not limited to, those relating
to sexual harassment or the disclosure or misuse of confidential information, or
those set forth in the manuals or statements of policy of the Service Recipient;
(E) fraud or misappropriation, embezzlement, or misuse of funds or property
belonging to the Service Recipient or any other member of the Company Group; or
(F) act of personal dishonesty that involves personal profit in connection with
the Participant’s employment or service to the Service Recipient; provided, in
any case, that a Participant’s resignation after an event that would be grounds
for a Termination for Cause will be treated as a Termination for Cause
hereunder.

(h)       “Change in Control” means:

(i)       the acquisition (whether by purchase, merger, consolidation,
combination, or other similar transaction) by any Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% (on a fully diluted basis) of either (A) the then-outstanding shares of
Common Stock, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, the exchange of exchangeable stock or units, and the
exercise of any similar right to acquire such Common Stock; or (B) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors, in the case of each of the
foregoing clauses (A) and (B) assuming that all Units (as defined in the Joint
Venture LLC Agreement) held by MCK Members (as defined in the Joint Venture LLC
Agreement) had been exchanged for an equal number of shares of Common Stock;
provided, however, that for purposes of the Plan, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition by the Company or
any Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; (III) in respect of an Award held by
a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant); or (IV) any acquisition in
connection with a Qualified MCK Exit (as defined in the Joint Venture LLC
Agreement);

(ii)      during any period of 12 months, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, that any Person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such Person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed to be an Incumbent
Director; or

 

2



--------------------------------------------------------------------------------

(iii)       the sale, transfer, or other disposition of all or substantially all
of the assets of the Company Group (taken as a whole) to any Person that is not
an Affiliate of the Company or the Joint Venture.

(i)       “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.

(j)       “Committee” means the Compensation Committee of the Board or any
properly delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

(k)       “Common Stock” means the common stock of the Company, par value
$             per share (and any stock or other securities into which such
Common Stock may be converted or into which it may be exchanged).

(l)       “Company” means Change Healthcare Inc., a Delaware corporation, and
any successor thereto.

(m)     “Company Group” means, collectively, the Company, the Joint Venture, and
the Joint Venture’s Subsidiaries.

(n)       “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(o)       “Designated Foreign Subsidiaries” means all members of the Company
Group that are organized under the laws of any jurisdiction or country other
than the United States of America that may be designated by the Board or the
Committee from time to time.

(p)       “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) a breach by the Participant of any restrictive covenant by which such
Participant is bound, including, without limitation, any covenant not to compete
or not to solicit, in any agreement with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.

(q)       “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Service Recipient or other member of
the Company Group in which such Participant is eligible to participate, or, in
the absence of such a plan, the complete and permanent inability of the
Participant by reason of illness or accident to perform the duties of the
position at which the Participant was employed or served

 

3



--------------------------------------------------------------------------------

when such disability commenced. Any determination of whether Disability exists
in the absence of a long-term disability plan shall be made by the Company (or
its designee) in its sole and absolute discretion.

(r)       “Effective Date” means the date on which the Company enters into an
agreement to consummate an initial public offering of the Common Stock pursuant
to a registration filed with the Securities Exchange Commission pursuant to the
Securities Act.

(s)       “Eligible Person” means any: (i) individual employed by any member of
the Company Group; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director or
officer of any member of the Company Group; or (iii) consultant or advisor to
any member of the Company Group who may be offered securities registrable
pursuant to a registration statement on Form S-8 under the Securities Act, who,
in the case of each of clauses (i) through (iii) above, has entered into an
Award Agreement or who has received written notification from the Committee or
its designee that they have been selected to participate in the Plan.

(t)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

(u)       “Exercise Price” has the meaning given to such term in Section 7(b) of
the Plan.

(v)       “Fair Market Value” means, on a given date: (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last-sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last-sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock; provided, however, as to any Awards granted on or with a Date of
Grant of the date of the pricing of the Company’s initial public offering, “Fair
Market Value” shall be equal to the per share price at which the Common Stock is
offered to the public in connection with such initial public offering.

(w)       “GAAP” has the meaning given to such term in Section 7(d) of the Plan.

(x)       “Immediate Family Members” has the meaning given to such term in
Section 13(b) of the Plan.

 

4



--------------------------------------------------------------------------------

(y)       “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(z)       “Indemnifiable Person” has the meaning given to such term in
Section 4(e) of the Plan.

(aa)      “Joint Venture” means Change Healthcare LLC, a Delaware limited
liability company.

(bb)      “Joint Venture LLC Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of Change Healthcare LLC, dated as of
March 1, 2017.

(cc)      “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.

(dd)      “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.

(ee)      “Option” means an Award granted under Section 7 of the Plan.

(ff)      “Option Period” has the meaning given to such term in Section 7(c) of
the Plan.

(gg)      “Other Cash-Based Award” means an Award that is granted under
Section 10 of the Plan that is denominated and/or payable in cash.

(hh)      “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, or Restricted Stock Unit that is granted
under Section 10 of the Plan and is (i) payable by delivery of Common Stock
and/or (ii) measured by reference to the value of Common Stock.

(ii)       “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(jj)       “Performance Conditions” means specific levels of performance of the
Company (and/or one or more members of the Company Group, divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing), which may be
determined in accordance with GAAP or on a non-GAAP basis on the following
measures: (i) net earnings, net income (before or after taxes), or consolidated
net income; (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or net revenue growth; (iv) gross revenue or gross revenue
growth, gross profit or gross profit growth; (v) net operating profit (before or
after taxes); (vi) return measures (including, but not limited to, return on
investment, assets, capital, employed capital, invested capital, equity, or
sales); (vii) cash flow measures (including, but not limited to, operating cash
flow, free cash flow, or cash flow return on capital), which may be, but are not
required to be, measured on a per share basis; (viii) actual or adjusted
earnings before or after interest, taxes, depreciation, and/or amortization
(including EBIT and EBITDA); (ix) gross or net operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures

 

5



--------------------------------------------------------------------------------

and total stockholder return); (xii) expense targets or cost reduction goals,
general and administrative expense savings; (xiii) operating efficiency;
(xiv) objective measures of customer/client satisfaction; (xv) working capital
targets; (xvi) measures of economic value added or other ‘value creation’
metrics; (xvii) enterprise value; (xviii) sales; (xix) stockholder return;
(xx) customer/client retention; (xxi) competitive market metrics;
(xxii) employee retention; (xxiii) objective measures of personal targets,
goals, or completion of projects (including, but not limited to, succession and
hiring projects, completion of specific acquisitions, dispositions,
reorganizations, or other corporate transactions or capital-raising
transactions, expansions of specific business operations, and meeting divisional
or project budgets); (xxiv) comparisons of continuing operations to other
operations; (xxv) market share; (xxvi) cost of capital, debt leverage, year-end
cash position or book value; (xxvii) strategic objectives; or (xxviii) any
combination of the foregoing. Any one or more of the aforementioned Performance
Conditions may be stated as a percentage of another Performance Condition, or
used on an absolute or relative basis to measure the performance of one or more
members of the Company Group as a whole or any divisions or operational and/or
business units, product lines, brands, business segments, or administrative
departments of the Company and/or one or more members of the Company Group or
any combination thereof, as the Committee may deem appropriate, or any of the
above performance criteria may be compared to the performance of a selected
group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices.

(kk)      “Permitted Transferee” has the meaning given to such term in
Section 13(b) of the Plan.

(ll)       “Person” means any individual, entity, or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(mm)   “Plan” means this Change Healthcare Inc. 2019 Omnibus Incentive Plan, as
it may be amended and/or restated from time to time.

(nn)      “Qualifying Director” means a Person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.

(oo)      “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions, including vesting
conditions.

(pp)      “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(qq)      “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities, or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

6



--------------------------------------------------------------------------------

(rr)       “SAR Period” has the meaning given to such term in Section 8(c) of
the Plan.

(ss)       “Securities Act” means the Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

(tt)       “Service Recipient” means, with respect to a Participant holding a
given Award, the member of the Company Group by which the original recipient of
such Award is, or following a Termination was most recently, principally
employed or to which such original recipient provides, or following a
Termination was most recently providing, services, as applicable.

(uu)     “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

(vv)     “Strike Price” has the meaning given to such term in Section 8(b) of
the Plan.

(ww)   “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
jurisdiction of the United States of America, with each such Sub-Plan designed
to comply with local laws applicable to offerings in such foreign jurisdictions.
Although any Sub-Plan may be designated a separate and independent plan from the
Plan in order to comply with applicable local laws, the Absolute Share Limit and
the other limits specified in Section 5(b) of the Plan shall apply in the
aggregate to the Plan and any Sub-Plan adopted hereunder.

(xx)     “Subsidiary” means, with respect to any specified Person:

(i)       any corporation, association, or other business entity of which more
than 50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and

(ii)       any partnership (or any comparable foreign entity) (A) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (B) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

(yy)     “Substitute Awards” has the meaning given to such term in Section 5(e)
of the Plan.

 

7



--------------------------------------------------------------------------------

(zz)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or Disability).

3.         Effective Date; Duration. The Plan shall be effective as of the
Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4.         Administration.

(a)       General. The Committee shall administer the Plan. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan), it is
intended that each member of the Committee shall, at the time such member takes
any action with respect to an Award under the Plan that is intended to qualify
for the exemptions provided by Rule 16b-3 promulgated under the Exchange Act, be
a Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.

(b)       Committee Authority. Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled in, or exercised for, cash or
shares of Common Stock, other securities, other Awards, or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
shares of Common Stock, other securities, other Awards, or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in, and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; (ix) adopt
Sub-Plans; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.

(c)       Delegation. Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any Person or Persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the

 

8



--------------------------------------------------------------------------------

generality of the foregoing, the Committee may delegate to one or more officers
of any member of the Company Group the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for an exemption
provided by Rule 16b-3 promulgated under the Exchange Act related to Persons who
are subject to Section 16 of the Exchange Act will be taken only by the Board or
by a committee or subcommittee of two or more Qualifying Directors. However, the
fact that any member of such committee or subcommittee shall fail to qualify as
a Qualifying Director shall not invalidate any action that is otherwise valid
under the Plan.

(d)       Finality of Decisions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, any Award or any Award Agreement shall be
within the sole discretion of the Committee, may be made at any time, and shall
be final, conclusive, and binding upon all Persons, including, without
limitation, any member of the Company Group, any Participant, any holder or
beneficiary of any Award, and any stockholder of the Company.

(e)       Indemnification. No member of the Board, the Committee, or any
employee or agent of any member of the Company Group (each such Person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award hereunder
(unless constituting fraud or a willful criminal act or omission). Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit, or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken or determination
made with respect to the Plan or any Award hereunder and against and from any
and all amounts paid by such Indemnifiable Person with the Company’s approval,
in settlement thereof, or paid by such Indemnifiable Person in satisfaction of
any judgment in any such action, suit, or proceeding against such Indemnifiable
Person, and the Company shall advance to such Indemnifiable Person any such
expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined, as provided below, that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit, or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts, omissions, or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational

 

9



--------------------------------------------------------------------------------

documents of any member of the Company Group, as a matter of law, under an
individual indemnification agreement or contract, or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
such Indemnifiable Persons harmless.

(f)       Board Authority. Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

5.        Grant of Awards; Shares Subject to the Plan; Limitations.

(a)       Grants. The Committee may, from time to time, grant Awards to one or
more Eligible Persons. All Awards granted under the Plan shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee, including, without limitation, attainment
of Performance Conditions.

(b)       Share Reserve and Limits. Awards granted under the Plan shall be
subject to the following limitations: (i) subject to Section 11 of the Plan, no
more than                  shares of Common Stock (the “Absolute Share Limit”)
shall be available for Awards under the Plan; provided, however, that the
Absolute Share Limit shall be automatically increased on the first day of each
fiscal year following the fiscal year in which the Effective Date falls in an
amount equal to the least of (x)                  shares of Common Stock, (y)
                % of the total number of shares of Common Stock outstanding on
the last day of the immediately preceding fiscal year (assuming that all Units
held by MCK Members had been exchanged for an equal number of shares of Common
Stock), and (z) a lower number of shares of Common Stock as determined by the
Board; (ii) subject to Section 11 of the Plan, no more than the number of shares
of Common Stock equal to the Absolute Share Limit may be issued in the aggregate
pursuant to the exercise of Incentive Stock Options granted under the Plan; and
(iii) during a single fiscal year, each Non-Employee Director, shall be granted
a number of shares of Common Stock subject to Awards, taken together with any
cash fees paid to such Non-Employee Director during such fiscal year, equal to
(A) a total value of $                 (calculating the value of any such Awards
based on the grant date fair value of such Awards for financial reporting
purposes) or (B) such lower amount as determined by the Board prior to the Date
of Grant, either as part of the Company’s Non-Employee Director compensation
program or as otherwise determined by the Board in the event of any change to
such Non-Employee Director’s compensation program or for any particular period
of service. To the extent the Board makes a determination pursuant to clause
(iii)(B) above with respect to any year of service, such determination shall in
no event be applicable to any subsequent year of service without a further
determination by the Board in respect of any subsequent year of service.

(c)       Share Counting. Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, terminated, settled in
cash, or otherwise is settled without issuance to the Participant of the full
number of shares of Common Stock to which the Award related, the unissued shares
of Common Stock will again be available for grant under the Plan. Shares of
Common Stock withheld in payment of the Exercise Price, or taxes relating to

 

10



--------------------------------------------------------------------------------

an Award, and shares equal to the number of shares surrendered in payment of any
Exercise Price, or taxes relating to an Award, shall be deemed to constitute
shares not issued to the Participant and shall be deemed to again be available
for Awards under the Plan; provided, however, that such shares shall not become
available for issuance hereunder if either: (i) the applicable shares are
withheld or surrendered following the termination of the Plan; or (ii) at the
time the applicable shares are withheld or surrendered, it would constitute a
material revision of the Plan subject to stockholder approval under any
then-applicable rules of the national securities exchange on which the Common
Stock is listed.

(d)       Source of Shares. Shares of Common Stock issued by the Company in
settlement of Awards may be authorized and unissued shares, shares of Common
Stock held in the treasury of the Company, shares of Common Stock purchased on
the open market or by private purchase, or a combination of the foregoing.

(e)       Substitute Awards. Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding Awards previously granted by an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”). Substitute Awards shall not be counted against the Absolute Share
Limit; provided, that Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding Options intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of shares of Common Stock available for
Awards of Incentive Stock Options under the Plan. Subject to applicable stock
exchange requirements, available shares of Common Stock under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6.        Eligibility. Participation in the Plan shall be limited to Eligible
Persons.

7.        Options.

(a)       General. Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of
Section 422(b)(1) of the Code; provided, that any Option intended to be an
Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such approval, but rather such Option shall be treated as a
Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such

 

11



--------------------------------------------------------------------------------

grant shall be subject to, and comply with, such rules as may be prescribed by
Section 422 of the Code. If for any reason an Option intended to be an Incentive
Stock Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such nonqualification, such Option or portion
thereof shall be regarded as a Nonqualified Stock Option appropriately granted
under the Plan.

(b)       Exercise Price. Except as otherwise provided by the Committee in the
case of Substitute Awards, the exercise price (“Exercise Price”) per share of
Common Stock for each Option shall not be less than 100% of the Fair Market
Value of such share (determined as of the Date of Grant); provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of any member of the Company Group, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the Date of Grant.

(c)       Vesting and Expiration; Termination.

(i)       Options shall vest and become exercisable in such manner and on such
date or dates or upon such event or events as determined by the Committee
including, without limitation, those set forth in Section 5(a) of the Plan;
provided, however, that notwithstanding any such vesting dates or events, the
Committee may in its sole discretion accelerate the vesting of any Options at
any time and for any reason. Options shall expire upon a date determined by the
Committee, not to exceed ten years from the Date of Grant (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the shares of Common Stock
is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), then the Option Period shall be automatically extended until
the 30th day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five years from the Date
of Grant in the case of an Incentive Stock Option granted to a Participant who
on the Date of Grant owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group.

(ii)      Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); and (C) a Participant’s Termination for
any other reason, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for 90 days thereafter (but in no event beyond the expiration
of the Option Period).

(d)       Method of Exercise and Form of Payment. No shares of Common Stock
shall be issued pursuant to any exercise of an Option until payment in full of
the Exercise Price therefor

 

12



--------------------------------------------------------------------------------

is received by the Company and the Participant has paid to the Company an amount
equal to any Federal, state, local, and non-U.S. income, employment, and any
other applicable taxes required to be withheld. Options which have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company (or telephonic instructions to the extent provided by
the Committee) in accordance with the terms of the Option accompanied by payment
of the Exercise Price. The Exercise Price shall be payable: (i) in cash, check,
cash equivalent, and/or shares of Common Stock valued at the Fair Market Value
at the time the Option is exercised (including, pursuant to procedures approved
by the Committee, by means of attestation of ownership of a sufficient number of
shares of Common Stock in lieu of actual issuance of such shares to the
Company); provided, that such shares of Common Stock are not subject to any
pledge or other security interest and have been held by the Participant for at
least six months (or such other period as established from time to time by the
Committee in order to avoid adverse accounting treatment applying generally
accepted accounting principles (“GAAP”)); or (ii) by such other method as the
Committee may permit in its sole discretion, including, without limitation
(A) in other property having a fair market value on the date of exercise equal
to the Exercise Price; (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered (including telephonically to the extent
permitted by the Committee) a copy of irrevocable instructions to a stockbroker
to sell the shares of Common Stock otherwise issuable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the Exercise
Price; or (C) a “net exercise” procedure effected by withholding the minimum
number of shares of Common Stock otherwise issuable in respect of an Option that
is needed to pay the Exercise Price. Any fractional shares of Common Stock shall
be settled in cash.

(e)       Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any share of Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such share of Common
Stock before the later of (i) the date that is two years after the Date of Grant
of the Incentive Stock Option, or (ii) the date that is one year after the date
of exercise of the Incentive Stock Option. The Company may, if determined by the
Committee and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any share of Common
Stock acquired pursuant to the exercise of an Incentive Stock Option until the
end of the period described in the preceding sentence, subject to complying with
any instructions from such Participant as to the sale of such share of Common
Stock.

(f)       Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.

 

13



--------------------------------------------------------------------------------

8.         Stock Appreciation Rights.

(a)       General. Each SAR granted under the Plan shall be evidenced by an
Award Agreement. Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. Any Option granted
under the Plan may include tandem SARs. The Committee also may award SARs to
Eligible Persons independent of any Option.

(b)       Strike Price. Except as otherwise provided by the Committee in the
case of Substitute Awards, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c)       Vesting and Expiration; Termination.

(i)       A SAR granted in connection with an Option shall become exercisable
and shall expire according to the same vesting schedule and expiration
provisions as the corresponding Option. A SAR granted independent of an Option
shall vest and become exercisable in such manner and on such date or dates or
upon such event or events as determined by the Committee including, without
limitation, those set forth in Section 5(a) of the Plan; provided, however, that
notwithstanding any such vesting dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any SAR at any time and for any reason.
SARs shall expire upon a date determined by the Committee, not to exceed ten
years from the Date of Grant (the “SAR Period”); provided, that if the SAR
Period would expire at a time when trading in the shares of Common Stock is
prohibited by the Company’s insider trading policy (or Company-imposed “blackout
period”), then the SAR Period shall be automatically extended until the 30th day
following the expiration of such prohibition.

(ii)      Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding SARs granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the SAR Period); and (C) a Participant’s Termination for any other
reason, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for 90 days thereafter (but in no event beyond the expiration of the
SAR Period).

(d)       Method of Exercise. SARs which have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

 

14



--------------------------------------------------------------------------------

(e)       Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one share
of Common Stock on the exercise date over the Strike Price, less an amount equal
to any Federal, state, local, and non-U.S. income, employment, and any other
applicable taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Any fractional shares of Common Stock
shall be settled in cash.

9.        Restricted Stock and Restricted Stock Units.

(a)       General. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement. Each Restricted Stock and Restricted
Stock Unit so granted shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement.

(b)       Stock Certificates and Book-Entry Notation; Escrow or Similar
Arrangement. Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued or
shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 13(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, a
Participant generally shall have the rights and privileges of a stockholder as
to shares of Restricted Stock, including, without limitation, the right to vote
such Restricted Stock. To the extent shares of Restricted Stock are forfeited,
any stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company. A Participant shall have no rights or privileges as a
stockholder as to Restricted Stock Units.

(c)       Vesting; Termination.

(i)       Restricted Stock and Restricted Stock Units shall vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee including,
without limitation, those set forth in Section 5(a) of the Plan; provided,
however, that notwithstanding any such dates or events, the Committee may, in
its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Unit or the lapsing of any applicable Restricted Period at any
time and for any reason.

 

15



--------------------------------------------------------------------------------

(ii)       Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of a Participant’s Termination for any
reason prior to the time that such Participant’s Restricted Stock or Restricted
Stock Units, as applicable, have vested, (A) all vesting with respect to such
Participant’s Restricted Stock or Restricted Stock Units, as applicable, shall
cease and (B) unvested shares of Restricted Stock and unvested Restricted Stock
Units, as applicable, shall be forfeited to the Company by the Participant for
no consideration as of the date of such Termination.

(d)     Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(i)       Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration the Company shall issue to the Participant or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).

(ii)       Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (B) defer the issuance of shares of Common Stock (or cash or part
cash and part shares of Common Stock, as the case may be) beyond the expiration
of the Restricted Period if such extension would not cause adverse tax
consequences under Section 409A of the Code. If a cash payment is made in lieu
of issuing shares of Common Stock in respect of such Restricted Stock Units, the
amount of such payment shall be equal to the Fair Market Value per share of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to such Restricted Stock Units.

(e)     Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book-entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CHANGE HEALTHCARE INC. 2019 OMNIBUS INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN CHANGE HEALTHCARE INC. AND THE
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF CHANGE HEALTHCARE INC.

 

16



--------------------------------------------------------------------------------

10.      Other Equity-Based Awards and Other Cash-Based Awards. The Committee
may grant Other Equity-Based Awards and Other Cash-Based Awards under the Plan
to Eligible Persons, alone or in tandem with other Awards, in such amounts and
dependent on such conditions as the Committee shall from time to time in its
sole discretion determine including, without limitation, those set forth in
Section 5(a) of the Plan. Each Other Equity-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time. Each Other Equity-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in
Section 13(c) of the Plan.

11.      Changes in Capital Structure and Similar Events. Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Other Cash-Based Awards):

(a)       General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase, or exchange of shares of Common Stock or
other securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control), or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations, or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of: (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub-Plan; and (C) the terms of any
outstanding Award, including, without limitation, (I) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or Strike Price with respect
to any Award; or (III) any applicable performance measures; provided, that in
the case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment under this Section 11 shall be conclusive and
binding for all purposes.

 

17



--------------------------------------------------------------------------------

(b)     Adjustment Events. Without limiting the foregoing, except as may
otherwise be provided in an Award Agreement, in connection with any Adjustment
Event, the Committee may, in its sole discretion, provide for any one or more of
the following:

(i)       substitution or assumption of Awards (or awards of an acquiring
company), acceleration of the exercisability of, lapse of restrictions on, or
termination of Awards, or a period of time (which shall not be required to be
more than ten days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and

(ii)      subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, cancellation of any one or more outstanding
Awards and payment to the holders of such Awards that are vested as of such
cancellation (including, without limitation, any Awards that would vest as a
result of the occurrence of such event but for such cancellation or for which
vesting is accelerated by the Committee in connection with such event) the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor), or, in the case of Restricted
Stock, Restricted Stock Units, or Other Equity-Based Awards that are not vested
as of such cancellation, a cash payment or equity subject to deferred vesting
and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof.

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

(c)     Other Requirements. Prior to any payment or adjustment contemplated
under this Section 11, the Committee may require a Participant to (i) represent
and warrant as to the unencumbered title to the Participant’s Awards; (ii) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

 

18



--------------------------------------------------------------------------------

(d)       Fractional Shares. Any adjustment provided under this Section 11 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.

(e)       Binding Effect. Any adjustment, substitution, determination of value
or other action taken by the Committee under this Section 11 shall be conclusive
and binding for all purposes.

12.      Amendments and Termination.

(a)       Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuance, or
termination shall be made without stockholder approval if: (i) such approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 11 of the Plan), or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance, or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder, or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 12(b) of the Plan without stockholder approval.

(b)       Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel, or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 11,
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant;
provided, further, that without stockholder approval, except as otherwise
permitted under Section 11 of the Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR; (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR (with a lower Exercise Price or Strike Price, as the case may be)
or other Award or cash payment that is greater than the intrinsic value (if any)
of the canceled Option or SAR; and (iii) the Committee may not take any other
action which is considered a “repricing” for purposes of the stockholder
approval rules of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted.

13.      General.

(a)       Award Agreements. Each Award (other than an Other Cash-Based Award)
under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the

 

19



--------------------------------------------------------------------------------

Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability, or Termination of
a Participant, or of such other events as may be determined by the Committee.
For purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate,
or a letter) evidencing the Award. The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.

(b)       Nontransferability.

(i)       Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.

(ii)      Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any Person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

(iii)     The terms of any Award transferred in accordance with clause
(ii) above shall apply to the Permitted Transferee and any reference in the Plan
or in any applicable Award Agreement to a Participant shall be deemed to refer
to the Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired

 

20



--------------------------------------------------------------------------------

pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (C) neither the Committee nor the Company shall be
required to provide any notice to a Permitted Transferee, whether or not such
notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise; and (D) the consequences of a Participant’s
Termination under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

(c)       Dividends and Dividend Equivalents.

(i)       The Committee may, in its sole discretion, provide a Participant as
part of an Award with dividends, dividend equivalents, or similar payments in
respect of Awards in respect of the number of shares of Common Stock underlying
the award prior to vesting, payable in cash, shares of Common Stock, other
securities, other Awards or other property, on a current or deferred basis, on
such terms and conditions as may be determined by the Committee in its sole
discretion, including, without limitation, payment directly to the Participant,
withholding of such amounts by the Company subject to vesting of the Award or
reinvestment in additional shares of Common Stock, Restricted Stock or other
Awards.

(ii)      Without limiting the foregoing, unless otherwise provided in the Award
Agreement, any dividend otherwise payable in respect of any share of Restricted
Stock that remains subject to vesting conditions at the time of payment of such
dividend shall be retained by the Company, remain subject to the same vesting
conditions as the share of Restricted Stock to which the dividend relates and
shall be delivered (without interest) to the Participant within 15 days
following the date on which such restrictions on such Restricted Stock lapse
(and the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate).

(iii)     To the extent provided in an Award Agreement, the holder of
outstanding Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments (upon the payment by the Company of dividends on
shares of Common Stock) either in cash or, in the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends (and interest may, in the sole discretion of the
Committee, be credited on the amount of cash dividend equivalents at a rate and
subject to such terms as determined by the Committee), which accumulated
dividend equivalents (and interest thereon, if applicable) shall be payable at
the same time as the underlying Restricted Stock Units are settled following the
date on which the Restricted Period lapses with respect to such Restricted Stock
Units, and if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments (or interest thereon, if
applicable).

 

21



--------------------------------------------------------------------------------

(d)       Tax Withholding.

(i)       A Participant shall be required to pay to the Company or one or more
of its Subsidiaries, as applicable, an amount in cash (by check or wire
transfer) equal to the aggregate amount of any income, employment, and/or other
applicable taxes that are statutorily required to be withheld in respect of an
Award. Alternatively, the Company or any of its Subsidiaries may elect, in its
sole discretion, to satisfy this requirement by withholding such amount from any
cash compensation or other cash amounts owing to a Participant.

(ii)      Without limiting the foregoing, the Committee may (but is not
obligated to), in its sole discretion, permit or require a Participant to
satisfy all or any portion of the minimum income, employment, and/or other
applicable taxes that are statutorily required to be withheld with respect to an
Award by: (A) the delivery of shares of Common Stock (which are not subject to
any pledge or other security interest) that have been both held by the
Participant and vested for at least six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment under applicable accounting standards) having an aggregate
Fair Market Value equal to such minimum statutorily required withholding
liability (or portion thereof); or (B) having the Company withhold from the
shares of Common Stock otherwise issuable or deliverable to, or that would
otherwise be retained by, the Participant upon the grant, exercise, vesting, or
settlement of the Award, as applicable, a number of shares of Common Stock with
an aggregate Fair Market Value equal to an amount, subject to clause
(iii) below, not in excess of such minimum statutorily required withholding
liability (or portion thereof).

(iii)     The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow
Participants to satisfy, in whole or in part, any additional income, employment,
and/or other applicable taxes payable by them with respect to an Award by
electing to have the Company withhold from the shares of Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, a
Participant upon the grant, exercise, vesting, or settlement of the Award, as
applicable, shares of Common Stock having an aggregate Fair Market Value that is
greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).

(e)       Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f)       No Claim to Awards; No Rights to Continued Employment of Service;
Waiver. No employee of any member of the Company Group, or other Person, shall
have any claim or

 

22



--------------------------------------------------------------------------------

right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on, or after the Date of Grant.

(g)       International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant or any member of the Company Group.

(h)       Designation and Change of Beneficiary. Each Participant may file with
the Committee a written designation of one or more Persons as the beneficiary or
beneficiaries, as applicable, who shall be entitled to receive the amounts
payable with respect to an Award, if any, due under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse or, if the Participant is unmarried at the time of death,
the Participant’s estate.

(i)       Termination. Except as otherwise provided in an Award Agreement,
unless determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation, or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination, but such
Participant continues to provide services to the Company Group in a non-employee
capacity, such change in status shall not be considered a Termination for
purposes of the Plan. Further, unless otherwise determined

 

23



--------------------------------------------------------------------------------

by the Committee, in the event that any Service Recipient ceases to be a member
of the Company Group (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

(j)       No Rights as a Stockholder. Except as otherwise specifically provided
in the Plan or any Award Agreement, no Person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares have been issued or delivered to such
Person.

(k)      Government and Other Regulations.

(i)       The obligation of the Company to settle Awards in shares of Common
Stock or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations, and other requirements of the
Securities and Exchange Commission and any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted,
and any other applicable Federal, state, local, or non-U.S. laws, rules,
regulations, and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
certificates representing shares of Common Stock or other securities of any
member of the Company Group issued under the Plan to make appropriate reference
to such restrictions or may cause such Common Stock or other securities of any
member of the Company Group issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add, at any time, any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

24



--------------------------------------------------------------------------------

(ii)       The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company, and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable, or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code: (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable), over (II) the aggregate Exercise Price or
Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of issuance of shares of Common Stock (in the case of any
other Award), with such amount being delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof or
(B) in the case of Restricted Stock, Restricted Stock Units, or Other
Equity-Based Awards, provide the Participant with a cash payment or equity
subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Restricted Stock, Restricted Stock Units, or
Other Equity-Based Awards, or the underlying shares in respect thereof.

(l)       No Section 83(b) Elections Without Consent of Company. No election
under Section 83(b) of the Code or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee (or its designee in accordance with Section 4(c) of the
Plan) in writing prior to the making of such election. If a Participant, in
connection with the acquisition of shares of Common Stock under the Plan or
otherwise, is expressly permitted to make such election and the Participant
makes the election, the Participant shall notify the Company of such election
within ten days of filing notice of the election with the Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(m)     Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(n)      Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of equity-based awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.

 

25



--------------------------------------------------------------------------------

(o)       No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(p)       Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in acting or failing to act, as the case may
be, and shall not be liable for having so acted or failed to act in good faith,
in reliance upon any report made by the independent public accountant of any
member of the Company Group and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself or herself.

(q)       Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r)        Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws’ provisions thereof. EACH PARTICIPANT WHO ACCEPTS
AN AWARD IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(s)        Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person,
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

(t)        Obligations Binding on Successors. The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation, or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

26



--------------------------------------------------------------------------------

(u)       Section 409A of the Code.

(i)       Notwithstanding any provision of the Plan to the contrary, it is
intended that the provisions of the Plan comply with Section 409A of the Code,
and all provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with the Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Service Recipient nor
any other member of the Company Group shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.

(ii)      Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six-month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) are accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.

(v)       Clawback/Repayment. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
unless otherwise determined by the Committee, to the extent that the Participant
receives any amount in excess of the amount that the Participant should

 

27



--------------------------------------------------------------------------------

otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.

(w)      Detrimental Activity. Notwithstanding anything to the contrary
contained herein, if a Participant has engaged in any Detrimental Activity, as
determined by the Committee, the Committee may, in its sole discretion, provide
for one or more of the following:

(i)       cancellation of any or all of such Participant’s outstanding Awards;
or

(ii)      forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.

(x)       Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile, or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

(y)       Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

28